DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-16 are pending in the application.
Amendments to the claims 1-5, 8, and 12-16, filed on 15 February 2022, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 15 February 2022, regarding the 35 U.S.C. §103 rejections made of record, have been fully considered but are deemed unpersuasive.
Applicants argue that Stenzel fails to establish prima facie obviousness, because there is no teaching in Stenzel for --a line shared by one of the plurality of convexities and the plurality of concavities surrounding the one of the plurality of convexities forms a closed curve--.  The examiner respectfully disagrees.  In the instant case, while the disclosure of the embodiment of figure 1 of Stenzel does not show the line of the valley bottom (c) to form a "closed" curve, Stenzel discloses the structures depicted in figures 1 and 2 are meant to merely depict examples for structures useable according to the invention; the present invention is not limited to these geometries ([0018] of Stenzel).  It is also disclosed by Stenzel that the line of the valley bottom (c) can loop around at the end to the other side (figure 2 of Stenzel).  While Stenzel does not explicitly disclose --a line shared by one of the plurality of convexities and the plurality of concavities surrounding the one of the plurality of convexities forms a closed curve--, a person having ordinary skill in the art at the time the invention was made could have looped the line of the valley bottom (c) on both ends of the same row, since such a modification would have involved a mere change in the shape of the rows ends.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(B).
Therefore, in light of applicants arguments, it is the decision of the examiner that the 35 U.S.C. §103 rejections made of record over Stenzel are still valid.

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in this application on 28 January 2021.

Claim Rejections - 35 USC § 103
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stenzel (US 2009/0324889 A1).
Regarding Claim 1:  Stenzel discloses a film for laminated glass, the film comprising: a surface embossing pattern formed on at least a portion of one side of the film, wherein the surface embossing pattern comprises elevations (ref. "a") and webs (ref. "b") (which together are considered equivalent to the claimed "plurality of convexities"), and valley bottoms (ref. "c"; which is considered equivalent to the claimed "plurality concavities") (figures 1, 2, [0001], and [0013] of Stenzel; which meets the claimed limitation of "the plurality of concavities separating the plurality of convexities from one another").  Stenzel also discloses that each of the elevations and webs are surrounded by some of the valley bottoms, and an average area of the elevations and webs is 0.00785 mm2 [=(0.05 mm)2] to 0.442 mm2 [=(0.375 mm)2] (figures 1, 2, and [0022] of Stenzel); which overlaps the presently claimed range of --0.01 mm2 to 4.00 mm2--.  Stenzel differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Stenzel, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
It is also disclosed by Stenzel that the structures depicted in figures 1 and 2 are meant to merely depict examples for structures useable according to the invention; the present invention is not limited to these geometries ([0018] of Stenzel).  Furthermore, Stenzel discloses that the valley bottoms (c) can loop around at the end to the other side (figure 2 of Stenzel).  While Stenzel does not explicitly disclose --a line shared by one of the plurality of convexities and the plurality of concavities surrounding the one of the plurality of convexities forms a closed curve--, a person having ordinary skill in the art at the time the invention was made could have looped the valley bottom (c) on both ends of the same row to form a line that is a "closed curve", since such a modification would have involved a mere change in the shape of the rows ends.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(B).
Regarding Claim 2:  Stenzel discloses that the plurality of concavities intersect with each other to form lines, and each of the lines has two or more breakpoints at which a direction of the line changes (figure 1 of Stenzel).
Regarding Claim 3:  Stenzel discloses that  each one of the plurality of convexities ("elevations"; ref. "a") shares some of the plurality of concavities with ones of the plurality of convexities ("webs"; ref. "b") that are adjacent to the one of plurality of convexity (where "elevations" and "webs" share a concavity ("valley bottom"; ref. "c") in a vertical direction of figure 1), and either one or both of a shape and an area of each of the plurality of convexities that are adjacent to the one of the plurality of convexity is different from either one or both of a shape and an area of the one of the plurality of convexity (figure 1 of Stenzel).
Regarding Claim 4:  Stenzel discloses a number of some of the plurality of convexities that are adjacent to the one of the plurality of convexity is eight (figure 1 of Stenzel).
Regarding Claim 5:  Stenzel discloses that the surface embossing pattern formed on at least a portion of the one side of the film is a first surface embossing pattern, the film further comprises a second surface embossing pattern formed on at least a portion of another side of the film, the second surface embossing pattern comprises a plurality of convexities and a plurality of concavities separating the plurality of convexities of the second surface embossing pattern from one another, and shapes of the plurality of convexities in a unit area of 1 cm2 of the first surface embossing pattern are different from shapes of the plurality of convexities in a unit area of 1 cm2 of the second surface embossing pattern (figure 1, [0027]-[0029] of Stenzel; where the first surface pattern and the second surface patter comprise different shapes).
Regarding Claim 6:  Stenzel discloses that he one side of the film comprises a concavity A, a concavity B, and a concavity C in a unit area of 1 cm2, the concavity B is adjacent to the concavity A, the concavity C is adjacent to the concavity B, and a distance between the concavity A and the concavity B is different from a distance between the concavity B and the concavity C (see annotated figure 1 of Stenzel below).

    PNG
    media_image1.png
    416
    527
    media_image1.png
    Greyscale

Regarding Claim 7:  Stenzel discloses the claimed film, but does not explicitly recite that there are --24 to 9,800 convexities in a unit area of 1 cm2 of the first surface embossing pattern--.  However, a person having ordinary skill in the art at the time the invention was made could have calculated the number of convexities in a unit area of 1 cm2 of the first surface embossing pattern, given that that the width of each elevation (ref. "a") is from 100 to 750 µm (0.01 cm to 0.075 cm) ([0022] of Stenzel), that the width of each web (ref. "b") is from 50 to 250 µm (0.005 cm to 0.025 cm) ([0023] of Stenzel), that the spacing of the elevations (ref. "a") is approximately 410 µm (0.041 cm) (Table 1 of Stenzel), and that each unit width and each unit spacing includes two elevations (figure 1 of Stenzel).  Given the aforementioned values, a person could have calculated that there are between approximately 960 elevations (ref. "a") per unit area of 1 cm2 [= (2*((0.025 cm)+(0.075 cm))-1)*(2*(0.041 cm)-1) = (20)*(48)] and approximately 6,336 elevations (ref. "a") per unit area of 1 cm2 [= (2*((0.005 cm)+(0.01 cm))-1)*(2*(0.041 cm)-1) = (132)*(48)]; which is anticipates the claimed range of --24 to 9,800 convexities in a unit area of 1 cm2--.  See MPEP §2131.03(I).
Furthermore, Stenzel also discloses that a standard deviation of areas of the convexities in the unit area of 1 cm2 of the first surface embossing pattern is non-zero (Table 1 of Stenzel), but fails to explicitly recite that --a standard deviation of areas of the convexities in the unit area of 1 cm2 of the first surface embossing pattern is 0.01 to 0.4--.  However, it would have been obvious to one of ordinary skill in the art to have adjusted the standard deviation to be between 0.01 to 0.4, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  A person would have adjusted the standard deviation because a lower standard deviation would mean there is little variation in the measurements, resulting in a more regular product.  See MPEP 2144.05(II)(B).
Regarding Claim 8:  Stenzel discloses that each of the plurality of convexities has a shape of a polygon comprising vertexes, an internal angle of each of the vertexes of the polygon is approximately 135° and 90° (figure 1 of Stenzel); which anticipates the claimed range of --more than 40° and less than 180°--.
Regarding Claim 9:  Stenzel discloses the claimed invention, but does not explicitly recite that --the internal angles of all of the vertexes of the polygon are different from each other--.  However it would have been obvious to adjust the angles of the polygon to have all the vertexes be different from one another, since such a modification would have involved a mere change in the shape of the polygon.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP §21.04(IV)(B).
Regarding Claim 10:  Stenzel discloses the claimed invention, but does not explicitly recite that --the internal angles of two or more vertexes of the polygon are equal to each other, and the internal angles of remaining ones of the vertexes of the polygon are different from each other--.  However it would have been obvious to adjust the angles of the polygon to have two or more of the vertexes be equal and the remaining ones different from each other, since such a modification would have involved a mere change in the shape of the polygon.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP §21.04(IV)(B).
Regarding Claim 11:  Stenzel discloses the claimed invention, but does not explicitly recite --a value of deaeration performance of the film at 40°C is 80% or more of a value of deaeration performance of the film at 20°C--.  However, the film of Stenzel uses the same materials and method as applicant (i.e. a film of polyvinyl acetal formed by embossing; see ([0032] and [0035]) of Stenzel and ([0009], [0122], and [0123]) of the instant specification).  Therefore, it is reasonable to expect that the value of deaeration performance of the film disclosed by Stenzel would also have --a value of deaeration performance of the film at 40°C is 80% or more of a value of deaeration performance of the film at 20°C-- as claimed.  "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established".  See MPEP §2112.01(I).
Regarding Claim 12:  Stenzel discloses that each of the plurality of convexities has a shape of a polygon, and the polygon is any one of a quadrilateral, and an octagon (figure 1 and [0028] of Stenzel).
Regarding Claim 13:  Stenzel discloses that the plurality of concavities intersect with each other to form a line that begins at a start point where one of the plurality of concavities intersects a first edge (figure 1, left side of product) of the surface embossing pattern, and extends along intersecting ones of the plurality of concavities to an end point where another one of the plurality of concavities intersects the first edge of the surface embossing pattern or a second edge (figure 1, right side of product) of the surface embossing pattern (figure 1 of Stenzel; wherein the concavity lines extend end-to-end on the product).
Regarding Claim 14:  Stenzel discloses  the claimed film, but does not explicitly recite that --80% or more of the plurality of convexities in a unit area of 1 cm2 of the surface embossing pattern have an area satisfying [0.4 x Sm ≤ Sni ≤ 1.6 x Sm], where Sni is an area of convexity in the unit area of 1 cm2, and Sm is an average area of the plurality of convexities in the unit area of 1 cm2--.  However, Stenzel discloses that all the values are "approximately" (given the standard ordinary meaning of ±10%) the same size (figure 3), such that Sm is approximately equal to Sni.  Whereby a value of approximately 1 would be 0.9 and 1.1 which anticipates the claimed range of --0.4 to 1.6--.  See MPEP §2131.03(I).
Regarding Claim 15:  Stenzel discloses the surface embossing pattern formed on at least a portion of the one side of the film is a first surface embossing pattern, the film for laminated glass further comprises a second surface embossing pattern formed on at least a portion of another side of the film opposite to the one side of the film, the second surface embossing pattern comprises a plurality of convexities, and a plurality of concavities separating the plurality of convexities of the second surface embossing pattern from one another; the plurality of concavities of the first surface embossing pattern comprise a first concavity and a third concavity, the plurality of concavities of the second surface embossing pattern comprise a second concavity and a fourth concavity, the first concavity, the second concavity, the third concavity, and the fourth concavity are disposed in a unit area of 1 cm2 of the film when the film is viewed in a direction perpendicular to the one side of the film and the other side of the film, the first concavity and the second concavity are adjacent to each other and a distance between the first concavity and the second concavity is d1 when the film is viewed in the direction perpendicular to the one side of the film and the other side of the film, the third concavity and the fourth concavity are adjacent to each other and a distance between the third concavity and the fourth concavity is d2 when the film is viewed in the direction perpendicular to the one side of the film and the other side of the film, and d1 and d2 are different from each other (figure 1, [0029] and [0030] of Stenzel).
Regarding Claim 16:  Stenzel discloses a method of manufacturing a film for laminated glass, the method comprising: preparing an untreated film, a first embossing pattern transfer device comprising a first pattern, and a second embossing pattern transfer device comprising a second pattern; and transferring the first pattern of the first embossing pattern transfer device to one side of the untreated film, and transferring the second pattern of the second embossing pattern transfer device to another side of the untreated film opposite the one side of the untreated film, thereby preparing a film for laminated glass, wherein the first pattern of the first embossing pattern transfer device comprises first non-protrusions, and first protrusions separating the first non-protrusions from one another and being connected to each other so that each of the first non-protrusions is surrounded by some of the first protrusions, the second pattern of the second embossing pattern transfer device comprises second non-protrusions, and second protrusions separating the second non-protrusions from each other and being connected to each other so that each of the second non-protrusions is surrounded by some of the second protrusions, one side of the film for laminated glass comprises a first surface embossing pattern, another side of the film for laminated glass opposite the one side of the film for laminated glass comprises a second surface embossing pattern, the first surface embossing pattern comprises: a plurality of first convexities corresponding to the first non-protrusions of the first pattern of the first embossing pattern transfer device; and a plurality of first concavities corresponding to the first protrusions of the first pattern of the first embossing pattern transfer device, the plurality of first concavities separating the plurality of first convexities from each other and being connected to each other so that each of the plurality of first convexities is surrounded by some of the plurality of first concavities, the second surface embossing pattern comprises: a plurality of second convexities corresponding to the second non-protrusions of the second pattern of the second embossing pattern transfer device; and a plurality of second concavities corresponding to the second protrusions of the second pattern of the second embossing pattern transfer device, the plurality of second concavities separating the plurality of second convexities from each other and being connected to each other so that each of the plurality of second convexities is surrounded by some of the plurality of second concavities, an average area of the first convexities is 0.01 mm2 to 4.00 mm2, and an average area of the second convexities is 0.01 mm2 to 4.00 mm2, and wherein a line shared by one of the plurality of convexities and the plurality of concavities surrounding the one of the plurality of convexities forms a closed curve (figures 1, 3, Table 1, and [0035] of Stenzel).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781